DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election of invention I (claims 1-8 and 12-19) in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the FIR filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 13-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seendripu et al. (US 2006/0160518).

Regarding claim 1, Seendripu discloses an electrical circuit [figs. 4-5], the electrical circuit comprising: an input terminal [e.g. RF]; an output terminal [e.g. IF]; a local oscillator [e.g. LO]; a first mixer [e.g. M0]; a second mixer [e.g. one of M1..Mn]; and a delay element [e.g. 430(n)/’’430(0)], wherein: the first mixer is configured to receive an input signal from the input 

Regarding claim 2, Seendripu discloses the electrical circuit according to claim 1, the electrical circuit further comprising at least one additional mixer[see another mixer with longer delay in fig. 4 ], wherein the at least one additional mixer is configured to receive the input signal from the input terminal and to mix the input signal with a further delayed local oscillator signal, wherein the further delayed local oscillator signal is a local oscillator signal with a delay longer than the delayed local oscillator signal, and wherein the electrical circuit is configured to combine the output signal from the first mixer with the output signal from the second mixer and the output signal from the at least one additional mixer to form the output signal at the output terminal.

Regarding claim 3, Seendripu discloses the electrical circuit according to claim 2, wherein the electrical circuit comprises at least one additional delay element [the corresponding delay element 430] and is configured to provide the further delayed local oscillator signal by letting the delayed local oscillator signal pass the at least one additional delay element.



Regarding claim 8, Seendripu discloses the electrical circuit according to any claim 1, wherein the delay element is configured to delay the local oscillator signal with one clock cycle or an integer fraction of one clock cycle [see at least fig. 4].

Regarding claim 13, Seendripu discloses the electrical circuit according to claim 1, wherein the input signal is an analogue input signal [e.g. RF].

Regarding claim 14, Seendripu discloses the electrical circuit according to claim 1, wherein the input signal is a radio frequency signal [e.g. RF].

Regarding claim 16, Seendripu discloses a receiver [see at least Abstract, paras. 0001, 0008], the receiver comprising the electrical circuit according to claim 1.

Regarding claim 17, Seendripu discloses the receiver according to claim 16, wherein the receiver is a down-conversion receiver [see at least paras. 0062, 0067-0068, 0080-0084].

Claim(s) 1-4, 8, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2006/0205370).

Regarding claim 1, Hayashi discloses an electrical circuit [figs. 5/3], the electrical circuit comprising: an input terminal [e.g. the left input]; an output terminal [e.g. the right output]; a local oscillator [e.g. Local Oscillator (LO)/VCO/the circuit that generates LO signal 520/312, see at least paras. 0003, 0006]; a first mixer [e.g. 518/304]; a second mixer [e.g. one of another mixers 302/306/524/512]; and a delay element [e.g. the circuit do the LO signal shifting], wherein: the first mixer is configured to receive an input signal from the input terminal and to mix the input signal with a local oscillator signal [e.g. 518/304] from the local oscillator, the second mixer is configured to receive the input signal from the input terminal and to mix the input signal with a delayed local oscillator signal, the delay element configured to receive the local oscillator signal, and to delay the received local oscillator signal to provide the delayed local oscillator signal to the second mixer [see at least paras. 0032, 0044 fig. 5/3], and the electrical circuit is configured to combine an output signal from the first mixer with an output signal from the second mixer to form an output signal at the output terminal.

Regarding claim 2, Hayashi discloses the electrical circuit according to claim 1, the electrical circuit further comprising at least one additional mixer[e.g. mixer 530/506/310], wherein the at least one additional mixer is configured to receive the input signal from the input terminal and to mix the input signal with a further delayed local oscillator signal, wherein the further delayed local oscillator signal is a local oscillator signal with a delay longer than the delayed local oscillator signal, and wherein the electrical circuit is configured to combine the output signal from the first mixer with the output signal from the second mixer and the output signal from the at least one additional mixer to form the output signal at the output terminal.

Regarding claim 3, Hayashi discloses the electrical circuit according to claim 2, wherein the electrical circuit comprises at least one additional delay element [the corresponding shifting circuit for LO4/LO0] and is configured to provide the further delayed local oscillator signal by letting the delayed local oscillator signal pass the at least one additional delay element.
Regarding claim 4, Hayashi discloses the electrical circuit according to claim 1, wherein the electrical circuit is configured to weight the input signal from the input terminal before feeding it to at least one of the first mixer or the second mixer [see at least fig. 5A/fig. 3A].

Regarding claim 8, Hayashi discloses the electrical circuit according to any claim 1, wherein the delay element is configured to delay the local oscillator signal with one clock cycle or an integer fraction of one clock cycle [see at least 0032, 0044 fig. 5B/3B].
Regarding claim 12 (as best understood), Hayashi discloses the FIR filter according to claim 8, wherein the FIR filter is configured to filter out at least the 3rd and 5th harmonic of the local oscillator signal [see paras. 0045-0046, 0033-0034].

Regarding claim 13, Hayashi discloses the electrical circuit according to claim 1, wherein the input signal is an analogue input signal [e.g. RF].

Regarding claim 14, Hayashi discloses the electrical circuit according to claim 1, wherein the input signal is a radio frequency signal [e.g. RF].
Regarding claim 15, Seendripu discloses the electrical circuit according claim 1, wherein the local oscillator signal is a digital signal [see fig. 5B/3B].

Regarding claim 16, Hayashi discloses a receiver [see at least Abstract, paras. 0005, 0009, 0040-0041], the receiver comprising the electrical circuit according to claim 1.

Regarding claim 17, Hayashi discloses the receiver according to claim 16, wherein the receiver is a down-conversion receiver [see at least paras. 0005-0007, 0031-0034, 0045-0046].
Regarding claim 18, Hayashi discloses the receiver according to claim 17, wherein the receiver is configured to reject 3rd and 5th harmonics [paras. 0045-0046, 0033-0034] for both an in-phase branch and a quadrature branch [see para. 0030, described in the abstract of the paper by Jeffery] of the down-conversion receiver. 
Regarding claim 19, Hayashi discloses the receiver according to claim 17, wherein the receiver is configured to apply a relative weight of 1 for the input signal mixed with an undelayed version of the local oscillator signal, to apply a relative weight of square root of 2 to a first delayed version of the local oscillator signal and to apply a relative weight of 1 to a second delayed version of the local oscillator signal [see fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seendripu et al. (US 2006/0160518) in view of Hayashi et al. (US 2006/0205370).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seendripu in accordance with the teaching of Hayashi regarding scaling RF input signal [para. 0045] in order to cancel the overlapping baseband versions of the RF component input signals [para. 0046].

Regarding claim 6, the combination discussed above discloses the electrical circuit according to claim 4, except wherein at least one weight used for weighting is configurable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the at least one weight configurable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284(CCPA 1954).

	Regarding claim 12 (as best understood), the combination in claim 4 discloses the FIR filter according to claim 8, wherein the FIR filter is configured to filter out at least the 3rd and 5th harmonic of the local oscillator signal [see paras. 0045-0046 Hayashi].
Regarding claim 15, Seendripu discloses the electrical circuit according claim 1, except wherein the local oscillator signal is a digital signal. Seendripu discloses portions of the receiver being implemented digitally [see at least paras. 0023, 0034, 0044]. Hayashi discloses digital Lo 

Regarding claim 18, Seendripu discloses the receiver according to claim 17, wherein the receiver is configured for both an in-phase branch and a quadrature branch [e.g. para. 0056-0057] of the down-conversion receiver. Seendripu does not disclose to reject 3rd and 5th harmonics. However, Hayashi disclose to reject 3rd and 5th harmonics [para. 0045-0046]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seendripu in accordance with the teaching of Hayashi regarding scaling RF input signal [para. 0045] in order to cancel the overlapping baseband versions of the RF component input signals [para. 0046].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0205370) in view of Seendripu et al. (US 2006/0160518).
Regarding claim 5, Hayashi discloses the electrical circuit according to claim 1, except wherein the electrical circuit is configured to weight [see at least G1 fig. 5] the output signal from at least one of the first mixer or the second mixer before combining the output signal from the first mixer and the output signal from the second mixer.
However, Seendripu disclose wherein the electrical circuit is configured to weight [see at least G1 figs. 4-5] the output signal from at least one of the first mixer or the second mixer before combining the output signal from the first mixer and the output signal from the second mixer. .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0205370).
Regarding claim 6, Hayashi discloses the electrical circuit according to claim 4, except wherein at least one weight used for weighting is configurable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the at least one weight configurable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284(CCPA 1954).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seendripu et al. (US 2006/0160518) in view of Vora et al. (US 2015/0094004).
	
Regarding claim 7, Seendripu discloses the electrical circuit according to claim 4. Seendripu does not disclose to utilize a resistor to provide the weight. However, Vora disclose to utilize a resistor to provide the weight [e.g. rx fig. 1]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seendripu in accordance with the teaching of Vora regarding a resistor in order to utilize a well-known resistor to provide the weight.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0205370) in view of Vora et al. (US 2015/0094004).
	
Regarding claim 7, Hayashi discloses the electrical circuit according to claim 4. Hayashi does not disclose to utilize a resistor to provide the weight. However, Vora disclose to utilize a resistor to provide the weight [e.g. rx fig. 1]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hayashi in accordance with the teaching of Vora regarding a resistor in order to utilize a well-known resistor to provide the weight.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seendripu et al. (US 2006/0160518) in view of Weldon et al. (“A 1.75-GHz Highly Integrated Narrow-Band CMOS Transmitter with Harmonic-Rejection Mixers” IEEE Journal of Solid-State Circuits, Vol. 36, No. 12, December 200, pp. 2003-2015).
Regarding claim 19, Seendripu discloses the receiver according to claim 17, wherein the receiver is configured to apply a relative weight of 1 for the input signal mixed with an undelayed version of the local oscillator signal, to apply a relative weight of square root of 2 to a first delayed version of the local oscillator signal and to apply a relative weight of 1 to a second delayed version of the local oscillator signal. However, Weldon discloses to apply a relative weight of 1 for the input signal mixed with an undelayed version of the local oscillator signal, to apply a relative weight of square root of 2 to a first delayed version of the local oscillator signal and to apply a relative weight of 1 to a second delayed version of the local oscillator signal [see fig. 8 and its corresponding description, the LO signal are scaled by 1: square root over 2: 1 and figs. 3-4 of Hayashi et al. (US 2006/0205370) for reference].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842